Case 1:19-mc-20493-UU Document 5 Entered on FLSD Docket 02/12/2019 Page 1 of 2




                            UN ITED STATES DISTRICT CO UR T
                            SO UTH ERN D ISTRICT O F FLO R IDA
                                    M IAM I DIV ISIO N
                                                               >
                                           cAsENO./j M 6.
                                                        '- XPV53   -




   SEC URITIES AND EXC H AN G E CO M M ISSIO N ,

          Applicant,



   CAR LA M AR IN ,

         R espondent.
                                                      /

                                 O RDER TO SH O W CAU SE

         The mattercomes before the Courton the Securities and Exchange Commission's (the

   --commission'')Application foran Orderto Show Cause Enforcing Administrative Subpoenas
   and an OrderEnforcing Adm inistrative Subpoenas LD.E.lq.TheCommissionaskstheCourtto
                                                          -




   order the Respondent, Carla M arin, to appear before this Court and show cause why the

   Comm ission's Septem ber l, 20l7 subpoena to appear for testim ony in M iam i, Florida and

   Novem ber26,2018 stlbpoena to produce docum entsshould notbe enforced,and to enforce these

   subpoenas.

         The Courthas review ed the A pplication and applicable law and hereby O RD ERS that

   the Com m ission'sApplication is G RAN TED ,asfollows:

         Respondellt             ordered              appear               before           this     Court,

   6 ,
     /A,t.
         ,d 6 Ja-az.k .
                      ,-- Ap           .,e,m.
                                            ,<. A a
                                              .
                                                              ,Courtloom o-e'.
                                                                       .     tw/ u iam i,ylorida.
                                                                                    ...



  331 ,on /1z,tèlf               ,2019aty#w-forahearingatwhich Respondelltmustshow
  cause why this Court should not com pel Respondent               com ply                the Com m ission's

  subpoenas. Respondent,if she chooses,m ay Gle w ith this Courta written m em orandum of law
Case 1:19-mc-20493-UU Document 5 Entered on FLSD Docket 02/12/2019 Page 2 of 2




   inresponsetotheApplication;Respondentmustdosonolaterthan #kti V,20l9.
   Respondent files a written m em orandum of law , the Com m ission m ay file a response brief no

   lattrthanfivedaystiom thetateofRespondent'sfiling.

           According to the Application,Respondent is represented by counsel. The Com m ission

   shallimmediately serve this Order on Respondent's counseland on Respondent directly via

   overnightdelivery,and shallprom ptly f5le proofofservice w ith the Court.

           D ON E AN D O RD ERED in cham bers atM iam i,    Floridathis/X'dayof''
                                                                                K'
                                                                                 j w ,'
   2019.




                                              US     ' '           Judge
                                                   z<      .a7:-
